Case 1:21-cv-00165-DLC Document 29-29 Filed 02/23/21 Page 1 of 4




              EXHIBIT CC
                         Case 1:21-cv-00165-DLC Document 29-29 Filed 02/23/21 Page 2 of 4




                               Mask mandates are constitutionally
                               permissible
                               BY SHELLEY CAVALIERI, JESSICA KNOUSE AND REBECCA ZIETLOW, OPINION CONTRIBUTORS — 07/31/20 01:30 PM EDT
                               THE VIEWS EXPRESSED BY CONTRIBUTORS ARE THEIR OWN AND NOT THE VIEW OF THE HILL




                               2,781       SHARES                                                                        SHARE          TWEET

Just In...

Biden: 'I would
transition from the oil
industry'
ENERGY & ENVIRONMENT
— 13M 51S AGO



Maddow: Trump owes
Welker an apology
CAMPAIGN — 23M 23S AGO



Communities hit by
pollution rollbacks
'making a lot of money'
under Trump, president
says
ENERGY & ENVIRONMENT
— 29M 30S AGO                   © getty




Welker raises question          As a result of the dramatic rise of COVID-19 cases in recent weeks, many
about 'the talk' during         state o icials have issued orders requiring people in public to wear masks.
 inal debate                    The mask mandates have generated controversy as some have sought to
CAMPAIGN — 31M 33S AGO          politicize this important public health measure. Opponents of mask
                                mandates have even sued state governments to block them, arguing that
Chris Wallace says he           the mandates violate individual liberty rights. Courts should immediately
was 'jealous' of                reject those suits.
moderator watching
 inal debate between            The Constitution strikes a delicate balance between individual liberty and
Trump and Biden                 the interests of the community as a whole. Courts have repeatedly found
NEWS — 32M 43S AGO
                                that the government can limit our liberty to protect the health of people in
                                our community. Thus, we do not have a right to do whatever we want in
Shift in tone dominates         the name of liberty, but the government can’t stop us from exercising our
at inal Trump-Biden             liberty without due process of law. Similarly, we have a right to freedom of
clash
                                speech, but not to speak in a way that causes imminent harm to those
CAMPAIGN — 32M 45S AGO
                                around us.

Trump says 'only' the           The spread of COVID-19 has created a public health emergency that is
immigrants with 'the            unprecedented in the history of our country. Over 4.5 million Americans
lowest IQ' return for
                                have contracted the disease, and tragically, more than 150,000 have
their court cases
                                already died of it. COVID-19 is highly contagious and is often spread by
CAMPAIGN — 53M 43S AGO
                                people who are infected but show no symptoms. Lacking a
                                comprehensive program of testing and tracking, it is impossible to control
Social media users              the disease. However, numerous scienti ic studies con irm that the simple
praise Welker's debate
moderating                      act of wearing masks in public can signi icantly slow its spread.
CAMPAIGN — 54M 22S AGO
                                State governments have broad authority to regulate people and property
VIEW ALL                        to advance the health, safety and general welfare of the public. This
                                power, known as the police power, is incredibly broad, serving as the legal
                                                                                                                                                /
                                 Case 1:21-cv-00165-DLC           Document
                                        justi ication for workplace safety, land 29-29    Filed public
                                                                                 use regulations, 02/23/21
                                                                                                       health Page 3 of 4
View Latest Opinions >>                   regimes, tra ic ordinances and the operation of the police force. Courts
                                          have historically deferred to state police powers and rejected challenges
                                          to those powers.

                                          Police powers are at their most capacious when invoked to protect the
                                          health and safety of members of our community. For example, in the 1905
                                          case Jacobson v. Massachusetts, the U.S. Supreme Court held that the
                                          state could require people to be vaccinated in order to slow the spread of
                                          smallpox. Because requiring people to wear masks is signi icantly less
Related News                by            intrusive than requiring vaccinations, it is clear that mask mandates are a
                                          permissible exercise of state police powers.

                                          Some business owners and individuals have argued that they have a
                                          constitutional right to ignore mask mandates because the mandates
                                          amount to excessive government regulation. But under the Constitution,
                                          neither business owners nor individuals have a right to disregard
Blessing for Trump: a                     mandates that protect public health.
campaign devoid of…
                                          States routinely reach into the operation of businesses to advance goals
                                          of health and safety under the auspices of state police powers. For
                                          example, restaurant kitchens are subject to inspection by health
                                          departments in order to ensure that health standards are met.

Black male voters are                     Furthermore, businesses are expected in many instances to help enforce
tired of being taken for…                 these standards. Many states have statewide bans on smoking in public
                                          establishments, and business owners are typically delegated some
                                          responsibility for the enforcement of these norms. States have also
                                          shifted liability onto business owners for the foreseeable consequences of
                                          their failure to protect patrons. Dram shop laws, for example, hold
                                          businesses liable when they serve or sell alcohol to intoxicated persons or
Born Into Billions: Meet                  minors who later cause damage to others.
America's Richest Heirs
Sponsored | Investing.com                 All of these quotidian legal regimes evidence how state police powers are
                                          expansive in their reach to protect individuals, even by requiring
                                          businesses to help ensure the safety of the public.

                                          Business owners may argue that mask mandates violate the Due Process
                                          Clause of the 14th Amendment. However, to do so, they would have to
                                          convince courts that mask mandates deprive them of a property interest.
Hypocrisy on the high
                                          What property is being taken away by the state mandating that employees
court: 'Textualists' and…
                                          and customers wear masks? The cost of masks? But masks are a minor
                                          expense, and businesses are required to spend money to comply with
                                          safety regulations all the time.

                                          Even if a court were persuaded that mask mandates deprived businesses
                                          of property, the owners could still have to establish that they were
                                          deprived of that property without due process of law. In order to do that,
                                          they would have to show that mandates lack any connection to a
                                          legitimate government interest. However, protecting public health is
                                          clearly a legitimate – and even compelling – government interest.
                                          Moreover, there is ample scienti ic evidence showing that wearing masks
                                          does in fact protect public health. Thus, business owners challenging
                                          mask mandates would almost certainly fail.

                                          Individuals who do not want to wear masks might also ile suits to
                                          challenge mask mandates, claiming that their refusal to wear a mask is a
                                          political statement protected by the First Amendment. Unlike business
                                          owners, these challengers might state a colorable legal claim. The First
                                          Amendment does protect expressive conduct, which might include
                                          refusing to wear a mask as an act of protest against mask mandates.


                                           Alabama lieutenant governor tests positive for COVID-19
                                                                                                                            /
                            Case 1:21-cv-00165-DLC       Document
                                    Trump teases preemptive            29-29
                                                            release of '60      Filed
                                                                           Minutes'     02/23/21 Page 4 of 4
                                                                                    interview


                                         However, wearing a mask does not deprive individuals of the right to
                                         protest mask mandates. They still have many other ways to express their
                                         political opinions. Because it is possible to comply with the mandated
                                         conduct of wearing a mask while simultaneously speaking against the
                                         mask policy or wearing a shirt or holding a sign that speaks against the
                                         policy, courts could almost certainly reject a First Amendment challenge
                                         to mask mandates. And even if they did not reject the challenge outright,
                                         the interest in public health justi ies the burden on speech.

                                         The question of whether or not government o icials should require
                                         individuals to wear masks in public is a matter of public policy. The
                                         question of whether or not they have the power to do so is also a matter
                                         of policy. Courts are unlikely to intervene, nor should they. There is no
                                         constitutional right not to wear masks, nor do business owners have any
                                         right to resist mask mandates.

                                         Shelley Cavalieri is professor of law at The University of Toledo College of
                                         Law and is an expert on property, human rights and public health law.
                                         Jessica Knouse is professor of law at The University of Toledo College of
                                         Law and an expert on constitutional law and individual liberty. Rebecca
                                         Zietlow is the Charles W. Fornoﬀ Professor of Law and Values at The
                                         University of Toledo College of Law and an expert in constitutional law and
                                         individual rights.

                                         TAGS CORONAVIRUS U.S. SUPREME COURT MASK
                                         FIRST AMENDMENT TO THE UNITED STATES CONSTITUTION



                                                                   SHARE                 TWEET




THE HILL 1625 K STREET, NW SUITE 900 WASHINGTON DC 20006 | 202-628-8500 TEL | 202-628-8503 FAX
THE CONTENTS OF THIS SITE ARE ©2020 CAPITOL HILL PUBLISHING CORP., A SUBSIDIARY OF NEWS COMMUNICATIONS, INC.




                                                                                                                        /
